In re Stansberry, Johnny; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 322-773; to the Court of Appeal, Fourth Circuit, No. 91KW-2695.
Granted. This case is remanded to the district court for the appointment of counsel and an evidentiary hearing on relator’s claim that his guilty plea was induced by the understanding that he would remain eligible for good time credits against his sentence, an option withdrawn when relator was subsequently adjudicated and re-sentenced as a multiple offender. La.R.S. 15:571.3(C).
CALOGERO, C.J., not on panel.